MEMORANDUM **
Federal prisoner Coy Phelps appeals pro se from the district court’s judgment dismissing his Bivens action alleging that a federal judge, an assistant United States Attorney, the United States Attorney and two probation officers violated his civil rights. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Mullis v. United States Bankr.Court, 828 F.2d 1385, 1388 (9th Cir.1987), and we affirm.
The district court properly dismissed Phelps’s claims against United States District Judge Patel as barred by judicial immunity. See id.
The district court also properly dismissed Phelps’s claims against the United States Attorney and an assistant United States Attorney as barred by prosecutorial immunity. See Imbler v. Pachtman, 424 U.S. 409, 431, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976).
Phelps’s claims against the two probation officers are barred by quasi-judicial immunity. See Demoran v. Witt, 781 F.2d 155, 157-58 (9th Cir.1986).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.